Appeal from a judgment of the Supreme Court (Brown, J.), entered July 17, 1991 in Saratoga County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner commenced this habeas corpus proceeding alleging that his guilty plea to attempted escape in the first degree was involuntary. Having failed to pursue in an orderly manner either a timely appeal or relief by way of a CPL article 440 motion, petitioner’s application for habeas corpus relief is inappropriate (see, People ex rel. Woodard v Berry, 143 AD2d 457, 458, lv denied 73 NY2d 705). In addition, the allegations in his petition do not warrant a departure from traditional orderly procedure (see, People ex rel. Grady v LeFevre, 152 AD2d 850, lv denied 75 NY2d 702; People ex rel. Avery v LeFevre, 105 AD2d 1015). In any event, there is nothing in the record before this court to show that petitioner’s arguments have merit (see, People ex rel. Rosado v Miles, 138 AD2d 808; People v Clickner, 128 AD2d 917, 919, lv denied 70 NY2d 644).
Weiss, P. J., Mikoll, Yesawich Jr. and Levine, JJ., concur. Ordered that the judgment is affirmed, without costs.